Case: 20-40106     Document: 00515595676         Page: 1     Date Filed: 10/08/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    October 8, 2020
                                  No. 20-40106
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Jose Serna,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:18-CR-1578-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Juan Jose Serna appeals from his 37-month sentence of imprisonment
   following his guilty plea conviction for bulk cash smuggling. He argues that
   the district court erred by attributing to him as relevant conduct the amount
   of cash seized from his codefendant, Reynaldo Del Castillo. According to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40106        Document: 00515595676         Page: 2     Date Filed: 10/08/2020




                                     No. 20-40106


   Serna, there was insufficient reliable evidence linking him to Del Castillo’s
   cash shipment to support the district court’s finding.
          We review the district court’s interpretation and application of the
   Guidelines de novo and the district court’s factual findings for clear error.
   United States v. Barfield, 941 F.3d 757, 761 (5th Cir. 2019), cert. denied, 140 S.
   Ct. 1282 (2020). In Serna’s presentence report (PSR), the probation officer
   compiled information—derived from investigative reports and interviews
   with law enforcement agents—showing that Serna and Del Castillo had been
   running a drug trafficking ring together and that both cash shipments were
   part of those trafficking operations. Moreover, at the time Del Castillo was
   found in possession of the $762,870 seized by law enforcement, he was
   driving a tractor-trailer registered in Serna’s name. Serna did not present
   rebuttal evidence or otherwise demonstrate that the information in the PSR
   was unreliable; thus, the district court was free to adopt that information
   without further inquiry. See United States v. Trujillo, 502 F.3d 353, 357 (5th
   Cir. 2007). Because the district court’s factual finding that Serna was
   accountable for Del Castillo’s cash shipment as relevant conduct is plausible
   in light of the record as a whole, Serna cannot show clear error. See Barfield,
941 F.3d at 761.
          Accordingly, the district court’s judgment is AFFIRMED.




                                           2